EXHIBIT 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1 SECTION -OXLEY ACT OF 2002 In connection with the report on Form 10-Q of Calais Resources Inc. (the “Company”) for the quarter ended November 30, 2008 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), the undersigned certifies, pursuant to 18 U.S.C. Section 1350, as adopted by Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:July 13, 2011 /s/ David K. Young David K. Young President, Chief Operating Officer and Acting Chief Financial Officer (PrincipalExecutive Officer and Principal Financial Officer)
